Citation Nr: 0532489	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  01-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial evaluation for major 
depression than the 50 percent assigned effective from 
January 28, 1999 through April 15, 2003.  

2.  Entitlement to a higher evaluation for major depression 
than the 70 percent assigned for the period beginning April 
16, 2003. 

3.  Entitlement to a higher initial evaluation for hiatal 
hernia with gastroesophageal reflux, rated 10 percent 
disabling.  

4.  Entitlement to service connection for a left thigh 
vascular malformation.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1997 to 
January 1999.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.    

The veteran in a May 2004 contact with the RO requested an RO 
hearing in furtherance of his appeals.  However, by a signed 
June 2004 statement, the veteran withdrew his request for a 
hearing.  Hence, the request for a hearing has been 
withdrawn.  38 C.F.R. § 20.702(e) (2005).

The Board notes that the RO by a November 2004 rating action 
granted a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
effective April 16, 2003, based on VA examination evidence of 
that date.  The veteran had submitted a claim for TDIU in 
June 2000.  There is no record within the claims folder of 
the veteran submitting a notice of disagreement with the 
November 2004 decision granting TDIU with the effective date 
assigned.  The veteran in a March 2003 notice of disagreement 
disagreed with the denial of his claim for service connection 
for a left thigh vascular malformation, and did not address 
the effective date for a grant of TDIU.  Nonetheless, the RO 
in November 2004 issued a statement of the case addressing 
the issue of an earlier effective date for TDIU.  No 
subsequent timely submission by the veteran or his 
representative addressed the effective date assigned for the 
grant of TDIU.  Hence, the veteran neither initiated nor 
perfected an appeal of the effective date for the grant of 
TDIU.  The issue of an earlier effective date for TDIU is not 
before the Board.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2005).

The issues of entitlement to service connection for a left 
thigh vascular malformation, and entitlement to a higher 
disability rating for major depression than the 70 percent 
assigned for the period beginning April 16, 2003, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the period from January 28, 1999 through April 15, 
2003, the veteran's major depression was not manifested by 
social and occupational impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  While depressed mood and associated 
difficulties with motivation, as well as flattening of affect 
was present, and some sleep impairment was also alleged, 
these did not produce deficiencies in most areas over that 
interval from January 28, 1999 through April 15, 2003.  The 
veteran's depressed mood was not shown to prevent his 
functioning independently, appropriately, or effectively.  
Not noted to be present to a disabling degree were such 
(potentially) more severely impairing symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; panic; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish or maintain successful relationships.   

2.  For the appeal period, the veteran's hiatal hernia with 
gastroesophageal reflux was manifested by some symptoms 
possibly including pyrosis and left arm pain, but was not 
productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  For the period from January 28, 1999 through April 15, 
2003, the schedular criteria for an initial rating in excess 
of 50 percent for major depression were not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.7, 4.10, 4.130, Diagnostic Code 
9434 (2005).

2.  For the appeal period, the schedular criteria for a 
rating in excess of 10 percent for hiatal hernia with 
gastroesophageal reflux have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.10, 4.1114, Diagnostic 
Code 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005), VA has an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See also 38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA 
has an enhanced duty to assist the veteran in the development 
of his claim.  These duties were enacted into law with the 
VCAA.  The law requires VA to inform veterans of the evidence 
needed to substantiate their claims, what specific evidence 
they are responsible for obtaining, and what specific 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
VA regulations also specify that VA will ask veterans to 
submit all relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  

VA fulfilled these requirements including by issuance of VCAA 
letters in August 2003, April 2004, and May 2005.  These 
communications appropriately notified the veteran what VA 
would do and what he must do in furtherance of his claims.  
It also informed the veteran what would be required for his 
claim for a higher evaluation for major depression for the 
period from January 28, 1999 through April 15, 2003, and for 
a higher initial evaluation for hiatal hernia with 
gastroesophageal reflux, to be granted, and explicitly asked 
him to send VA any pertinent evidence, and to inform of the 
existence of any additional evidence that would further these 
claims.  He was asked to provide appropriate authorizations 
to obtain pertinent private records.  He was informed that VA 
would then attempt to obtain all pertinent records, and would 
inform him of the outcome of attempts to obtain records.  He 
was also informed that it was ultimately his responsibility 
to see that pertinent evidence was of record, in furtherance 
of his claims.  The veteran was in turn duly informed of 
evidence obtained supportive of his claims, including by 
rating actions in the course of appeal and by a statement of 
the case in July 2000 and supplemental statements of the case 
in February 2003 and November 2004.

The veteran's service medical records are associated with the 
claims folder, as are post-service VA treatment records.  The 
veteran has not indicated the existence of pertinent non-VA 
treatment or examination records, and hence none need be 
obtained in furtherance of his claims here adjudicated.  
There is no indication of incompleteness in these records, 
and the veteran does not so allege.  

While the veteran requested a hearing in May 2004, he 
withdrew that request by a signed submission in June 2004.  
The veteran was afforded opportunities to address his claims 
on appeal including by testimony, and there is no indication 
that the veteran desired to address those claims further but 
was denied that opportunity.  He submitted multiple 
statements in furtherance of his claim in the course of his 
appeal.  

There is no indication that pertinent evidence has not been 
obtained, or that VA has failed in its duties to assist the 
claimant in obtaining evidence in furtherance of his claims.  

In view of the foregoing, by the actions taken VA has 
complied with all requirements of law, thereby allowing the 
Board to consider the issues here adjudicated on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19  Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Initial Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  



Evaluation for major depression for the Period from January 
28, 1999 through April 15, 2003 

Under 38 C.F.R. 4.130, Diagnostic Code 9434, the general 
rating formula for the evaluation of mental disorders to 
include major depression, a 50 percent rating is to be 
assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks occurring more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267, quoting the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Upon a general VA examination in August 1999, the veteran was 
alert, oriented, cooperative, and in no acute distress.  

Upon VA psychiatric evaluation in September 1999 the 
veteran's history was noted of growing up in Sudan, having 
three brothers and eight sisters, obtaining a scholarship to 
attend medical school in Russia, graduating from medical 
school in 1992, returning to Sudan to work in medicine, 
including a year of primary care training, and coming to the 
United States of America (U.S.), where two siblings lived, to 
pursue a medical career there.  In 1996 the veteran was 
reportedly married in the Sudan, with his wife still residing 
there.  He reported moving to Wisconsin in 1996 and beginning 
study to take certification tests to become a licensed 
physician in the U.S..  He denied having depressive symptoms 
at that time.  He then attended school to improve his English 
and prepare him for medical examinations, and at the same 
time attempted various jobs, none of which reportedly lasted 
more than a month.  He enlisted in the Navy in 1997 based on 
the promise of being placed in a medical setting, but with 
the veteran ultimately assigned to duties as an inventory 
clerk in service.  He reported that his depression began 
around that time, with depressed and irritable mood, 
decreased sleep, fatigue, and difficulty concentrating.  He 
denied significant alcohol use prior to service, and reported 
that he began drinking to help him sleep after these symptoms 
began.  Treatment for both alcohol abuse and depression in 
service were noted.  The veteran reported that he last drank 
in February 1999.  He reported that current difficulties 
included finding a job, as well as a DWI infraction which 
prevented him from getting car insurance.  He reported having 
several family members in the United States who were 
supporting him, and he was applying for graduate school in an 
attempt to qualify for a medical researcher position.  

At the September 1999 examination, the veteran's current 
complaints included increased irritability, depressed mood, 
decreased concentration, fatigue, reduced energy, reduced 
libido, and variable appetite.  The examiner noted these as 
symptoms of his current depression, and also noted that the 
veteran reportedly had mood swings.  Upon examination, the 
veteran was appropriately dressed, cooperative, verbal, and 
with a restrictive and at times irritable affect.  He was 
oriented times three and his thought processes were goal-
directed.  He denied suicidal or homicidal ideation, and 
denied obsessions, delusions, and hallucinations.  The 
examiner noted that the veteran's history of alcohol use 
traced back to his schooling in Russia, and assessed both 
depression and alcohol dependence.  He diagnosed recurrent 
major depressive episode, in remission, and listed 
unemployment, inability to obtained automobile insurance, and 
his wife living in another country as stressors.  The 
examiner assigned a GAF score of 65, based on both the 
depression and alcohol dependence.  

An additional VA examination was conducted in September 1999, 
and this second examiner concluded that the first was well 
done, with accurate diagnoses.  This second examiner assigned 
a GAF of 60 to 65, also in noted agreement with the first 
examiner.  

The veteran sought VA psychiatric treatment beginning in June 
2000 and continuing through the period here considered (the 
period up to April 15, 2003).  Complaints variously included 
difficulties with depressed mood, insomnia, nightmares, 
reduced energy, reduced motivation, reduced interest in 
activities, and reduced desire to eat.  Improvement varied 
over the interval with medical management, changes in 
employment, levels of frustration studying for medical 
examinations, and divorce from his wife.  Treating VA mental 
health professionals generally found the veteran alert, 
attentive, cooperative, causally dressed, and neatly groomed.  
He displayed good eye contact and normal speech.  There was 
generally no agitation.  Mood varied from nearly euthymic to 
depressed, and affect varied from flat to only slightly 
constricted.  Assessments varied from depressed to baseline-
normal / resolving depressive symptoms.  

The 50 percent evaluation for major depression here addressed 
was assigned effective from the effective date for the grant 
of service connection for major depression, January 28, 1999, 
and was continued through April 15, 2003, the day prior to 
the effective date for an assigned 70 percent evaluation for 
the disorder.  (The issue of entitlement to a higher 
evaluation than the 70 percent assigned for major depression 
from April 16, 2003, is the subject of remand, below.) 

For the period from January 28, 1999 through April 15, 2003, 
the veteran's major depression was manifested by some reduced 
occupational productivity and reliability due to impairments 
in motivation and mood.  Varying success with medical 
management of his depression is shown in the VA treatment 
records, with the veteran at intervals complaining of a 
depressed or irritable mood, some perceptual disturbances 
associated with the wind, some persecutory thought content, 
decreased sleep with nightmares, poor energy and motivation, 
and reduced interest in activities and reduced appetite.  
During other intervals he reported improvement in his 
depression and absence of these symptoms, with treating 
examiners finding him euthymic or nearly so.  Treatment and 
examination records over the period from January 28, 1999 
through April 15, 2003 show the examiners' findings of 
generally good cognitive functioning, good interaction with 
the interviewer, cooperativeness, good grooming, and good 
alertness and attentiveness.  The preponderance of the 
evidence does not show occupational and social impairment 
with deficiencies in most areas including work and family 
relations, judgment, thinking, and mood, as a result of his 
major depression for the period, for the period from January 
28, 1999 through April 15, 2003.  Not present to a disabling 
degree were such symptoms as suicidal ideation; obsessional 
rituals; speech which was intermittently illogical, obscure, 
or irrelevant; near-continuous panic; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty adapting to stressful 
circumstances; and ability to establish and maintain 
effective relationships.  

While the veteran presented with depression, this was not 
shown during the period from January 28, 1999 through April 
15, 2003 to have resulted in deficiencies in most areas.  The 
veteran's depression was noted to have been associated with 
his situation both in the military and after the military, 
particularly his fear of failure, his not being assigned 
medical duties or training in service, his not succeeding in 
obtaining meaningful work reflective of his medical training, 
and his unhappiness resulting from separation from his wife 
and family.  The record reflects that the veteran succeeded 
in finding many jobs in America post service for which he was 
overqualified, and which he did not keep for any length of 
time either because he went back to his family in Sudan, or 
because he was ashamed of the work and found it demeaning, as 
reflected in the medical records.  There is little reflection 
that occupational and social impairment with deficiencies in 
most areas was present due to his major depression for the 
period from January 28, 1999 through April 15, 2003.  Hence, 
the preponderance of the evidence is against the claim of 
entitlement to a higher evaluation for major depression for 
the period from January 28, 1999 through April 15, 2003, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has considered the veteran's statements regarding 
the severity of his depression, but those contentions are not 
may not be treated as medical facts for evaluation of the 
condition.  Lay persons are not competent to offer medical 
opinions; where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board does not here consider the medical records 
reflecting the severity of the veteran's major depression on 
April 16, 2003 or thereafter; those are the subject of 
remand, below.  

Initial Evaluation for Hiatal Hernia with Gastroesophageal 
Reflux

The veteran here contends that the 10 percent disability 
rating assigned for his hiatal hernia with gastroesophageal 
reflux is not an adequate rating.  The condition is 
appropriately rated under Diagnostic Code 7346 for hiatal 
hernia.  Under that code, a 30 percent rating is assigned for 
persistent, recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health.  A 
10 percent rating is assigned for hiatal hernia with two or 
more of these 30-percent-evaluation symptoms but of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

While the veteran was afforded VA examinations for hiatal 
hernia in April 2003 and March 2004, and while the claims 
folder contains some records of treatment for the condition, 
symptoms of such severity, persistence, and debilitation as 
to warrant a 30 percent evaluation for the condition were not 
presented.  Diagnostic Code 7346.  

At the April 2003 examination the veteran complained of mid-
sternal chest pain radiating to the left arm with left arm 
numbness, with the numbness reportedly occurring two to three 
times per week and the chest pain almost daily.  He reported 
that the chest pain was a 5 out of 10 in intensity prior to 
eating, lessening to 1 to 2 out of 10 after eating .  He also 
reported that the pain increased with stress.  He denied 
dysphagia, with no difficulty swallowing liquids or solids.  
He reported having nausea at least once per week, and 
vomiting food just eaten at least once per month.  He 
reported being able to eat normal meals without any 
difficulty.  The examiner noted that the veteran stopped the 
examination prior to completion.  Nonetheless, the examiner 
completed the report including based on a review of the 
veteran's medical record.  The examiner noted that the 
veteran's current symptoms and medication for his 
gastroesophageal reflux disease would not interfere with his 
performing heavy, manual, or sedentary labor.  The examiner 
further concluded that the veteran's gastrointestinal 
symptoms was more likely associated with gastritis or 
duodenal ulcer secondary to long-standing non-steroidal anti-
inflammatory drug use, than to gastroesophageal reflux 
disease.  She referred the veteran for further tests to 
address his alleged radiating chest pain.  

At the March 2004 VA examination the veteran complained of 
pyrosis in the epigastric region with some associated arm 
pain daily, worse at night when lying down and worse in the 
morning.  He denied difficulty swallowing solids or liquids, 
and also denied hematemesis or melena.  He also alleged 
reflux daily of just swallowed food.  He reported having no 
precipitating or alleviating factors.  He also reported 
nausea only approximately three times per month usually 
either due to an unexpected smell or a warm room.  He 
reported ineffectiveness of current medication to treat his 
gastroesophageal reflux, but effectiveness of his prior 
medication.  The examiner noted that there was no evidence of 
anemia, and the veteran was in good nutrition.  

In the absence of any objective findings or medical 
conclusions that veteran's hiatal hernia with 
gastroesophageal reflux has affected the veteran's general 
health, or evidence of severe symptoms of gastroesophageal 
reflux otherwise impairing his functioning, the Board 
concludes that the preponderance of the evidence is against 
the veteran's hiatal hernia with gastroesophageal reflux 
warranting assignment of a 30 percent evaluation.  The 
symptoms and severity of the veteran's hiatal hernia with 
gastroesophageal reflux more nearly approximate those for a 
10 percent evaluation.  While the veteran presented with 
complained of pyrosis and intermittently episodic vomiting, 
as well as left arm pain, these were found by the April 2003 
VA examiner to be more likely due to gastritis or ulcer than 
gastroesophageal reflux, and in any event these symptoms, 
taken as a whole, were not shown to result in considerable 
impairment of health.  While the April 2003 examiner noted a 
history of 20 pound weight loss, this was not found to be 
attributable to his gastroesophageal reflux, particularly 
since the veteran did not report that his appetite was 
affected.  

The findings upon treatments of record are reasonably 
consistent with those presented at the VA examinations noted 
above.  

The Board has considered the veteran's statements regarding 
the severity of his hiatal hernia with gastroesophageal 
reflux, but those contentions may not be treated as medical 
facts for evaluation of the condition.  Lay persons are not 
competent to offer medical opinions; where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Accordingly, the preponderance of the evidence is against the 
claim, and, therefore, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Fenderson Consideration

The Board has reviewed the entire record and finds that the 
50 percent rating assigned for major depression for the 
period from January 28, 1999 through April 15, 2003, and the 
10 percent rating assigned for hiatal hernia with 
gastroesophageal reflux for the period beginning January 28, 
1999, reflects the most disabling these disorders have been 
during these intervals.  Thus, the Board concludes that 
staged ratings for these disorders over these periods are not 
warranted.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).


ORDER

Entitlement to an evaluation for major depression in excess 
of 50 percent for the period from January 28, 1999 through 
April 15, 2003 is denied.

Entitlement to an evaluation for hiatal hernia with 
gastroesophageal reflux in excess of 10 percent for the 
period beginning January 28, 1999 is denied.  


REMAND

As noted in the decision above, under 38 U.S.C.A. §  5103 
(West 2002 & Supp. 2005), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. § 
3.159 (2005).  Under 38 U.S.C.A. § 5103A (West 2002), VA has 
an enhanced duty to assist a claimant in the development of 
evidence necessary to substantiate a claim for VA benefits.  
These laws derive from the Veterans Claims Assistance Act 
(VCAA).  As  detailed below, the claim for a higher 
evaluation for left thigh vascular malformation must be 
remanded for further development including pursuant to the 
VCAA.  Specifically, the veteran must be afforded a VA 
examination.  

Some medical evidence of record has suggested that the 
veteran's left thigh vascular malformation may be a 
congenital defect.  The veteran alternatively contends that 
this condition may have resulted from physical trauma, or may 
have been exacerbated from the rigorous physical activity of 
active duty.  The veteran contends, in this respect, that the 
disorder was first manifested in service.  

Service medical records do include complaints of left thigh 
pain, and the veteran's service separation examination in 
January 1999 noted the presence of a left distal femur 
deformity.  An MRI in December 2001 showed a thickening of 
the subcutaneous fat suggestive of either a chronic mild 
induration and edema or a small vascular malformation.  

In February 2004 the veteran underwent a VA vascular surgery 
clinic evaluation for treatment for complaints of left thigh 
swelling and pain.  The veteran complained of the disorder 
persisting for the past four to five years, with pulsation, 
and with aggravation upon prolong standing, resolving with 
rest.  A pulsating mass of the left thigh was then 
identified, and a duplex study showed a vascular mass of the 
left lateral thigh with both arterial and venous 
characteristics.  An arteriovenous malformation was then 
diagnosed.  Follow-up angiography and embolic treatment were 
recommended.  An angiography was conducted, but a February 
2004 addendum informed that the veteran did not return to 
pick-up the angiogram.  The angiogram showed a hypervascular 
arteriovenous malformation.  

The RO in February 2005 denied the veteran's claim for 
service connection for a left thigh vascular malformation on 
the basis that it was a congenital or developmental defect 
and hence not subject to service connection.  However, the 
Board does not find that the evidentiary record clearly 
establishes that the condition is purely congenital or 
development in nature, and hence is unwilling at this 
juncture to deny the claim on that basis.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. §§ 3.303(c), 3.306.  A VA examination has 
yet to be conducted to address this question.  The veteran 
should be afforded a VA examination to address whether the 
disorder developed in service or was aggravated by service, 
or alternatively whether it is purely congenital or 
development in nature.    

Regard the claim of entitlement to a higher evaluation for 
major depression, for the period beginning April 16, 2003, 
the medical records reflect that the veteran's major 
depression post service has been principally attributed by 
medical professional to situational factors, including 
unhappiness living in the U.S.; failure to obtain a medical 
license in the U.S.; failure to find meaningful work in the 
U.S. reflective of his medical training; and physical 
separation from his family and his former wife (he is service 
or in the U.S. and they in Sudan, including both parents and 
at least seven of at least nine siblings living in Sudan).  
The veteran is a native of Sudan, and these records reflect 
that the veteran had a family conference in which it was 
decided that he would return to live in Sudan, and in fact he 
did return to Sudan, as reflected in a notice of change of 
residence he submitted in September 2004.  The veteran 
related to medical personnel that he also returned to Sudan 
for three months in 2000 and perhaps four or five months (his 
statements were inconsistent) in 2002.  Treatment records in 
the months prior to his return in 2004 to Sudan reflect an 
improved mood with self-reported happiness with that 
decision.  

The record of the VA examination in June 2003 on which the 
currently assigned 70 percent evaluation for major depression 
was based reflects a level of severity of his major 
depression unmatched in either former treatment or 
examination records or subsequent treatment records.  At that 
examination, the veteran was disheveled, dressed in dirty 
garments, malodorous, and presenting with flattened affect 
and depressive attitudes and outlooks suggesting severe 
depression.  However, in prior and subsequent treatment 
records the veteran was noted to be casually and neatly 
dressed, with no reference to dirtiness, a bedraggled 
appearance, or malodorousness.  In these prior and subsequent 
treatment visits, his attitude and outlook were also 
generally not reflective of severe depression.  These 
findings should be reconciled.

The weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its source.  Remand for a 
new examination is in order, to be based on a review of the 
evidentiary record as well as a thorough evaluation of the 
veteran.  A new examination is also required in this case 
since the veteran's major depression was noted to be 
significantly situational, and the veteran's change in 
situation by his return to Sudan may thus have had a 
significant impact on the nature or severity of his major 
depression.  In this regard, the Court has held that VA's 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Because the claim of entitlement to a higher initial 
evaluation for major depression arises from a grant of 
service connection, separate ratings potentially can be 
assigned for separate periods of time following the January 
28, 1999 effective date of service connection, based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The fact that 
separate ratings have already been assigned by the RO does 
not detract from the need upon remand to reconsider ratings, 
including staged ratings, for that portion of the appeal 
period, beginning April 16, 2003, which is the subject of 
remand.

Accordingly, the following additional development is 
warranted:

1.  The veteran should be asked about all 
recent treatment for both a left thigh 
vascular malformation and PTSD, both VA 
and private.  The veteran should also be 
asked to provide details of any and all 
employment since his April 16, 2003 VA 
examination, including any employment 
which he sought, the lengths of any 
periods of employment, and positions for 
which he was laid off or quit, and, if 
so, and the reasons for these changes in 
employment status.  The veteran should be 
asked whether he underwent inpatient 
treatment for major depression since 
April 16, 2003, and if so the dates and 
location of this treatment.  With 
appropriate authorization, efforts to 
secure any pertinent treatment records 
not previously secured should be 
conducted.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
address both the nature and extent of his 
major depression, based on a review of 
the entire record inclusive of any 
additional records and reports obtained, 
and based on any necessary tests and 
interview.  The claims folder and a copy 
of this remand and the completed social 
and industrial survey must be made 
available for review by the examiner for 
the examination.   Any necessary tests 
should be conducted.  To the extent 
possible, objective testing should be 
undertaken to assess the actual, as 
contrasted with reported, symptomatology 
and level of impairment.  Other 
environmental and physiological factors 
should be differentiated from the 
veteran's impairment due to his major 
depression.  
 
3.  Also after completion of Instruction 
1, the veteran should be afforded a VA 
examination to address the nature and 
etiology of his left thigh vascular 
malformation.  The claims folder and a 
copy of this remand must be made 
available for review by the examiner for 
the examination.   Any necessary non-
invasive tests and studies should be 
conducted.  The examiner's review of the 
medical records should include review of 
service medical records reflective of 
complaints and findings of left thigh 
disorder, the February 2004 angiogram 
showing a hypervascular arteriovenous 
malformation of the left thigh, and other 
post-service records.  The examiner 
should explain all answers in full.  The 
examiner should answer the following:

A.  Is it more likely than not 
that the left thigh vascular 
malformation is a congenital or 
developmental abnormality, such 
that it did not develop as a 
result of any disease, injury, 
or other environmental factors?

B.  If the answer to question A 
is no, is it at least as likely 
as not that the left thigh 
vascular malformation developed 
during the veteran's period of 
service from May 1997 to 
December 1999, and if not, why 
not?  

C.  If the answer to question A 
is yes, is the left thigh 
vascular malformation 
nonetheless a disorder which may 
permanently increase in severity 
as a result of environmental 
factors, and if so, is it at 
least as likely as not that the 
disorder permanently increased 
in severity, beyond its natural 
course, during the veteran's 
period of service from May 1997 
to December 1999?

4.  Thereafter, the remanded claims must 
be appropriately readjudicated.  Staged 
ratings should be considered for the 
major depression increased rating claim 
for the period beginning April 16, 2003, 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the determinations 
remain to any extent adverse to the 
veteran, he and his representative must 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision(s).  They should then be 
afforded the applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


